Citation Nr: 1213970	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for bilateral hearing loss.

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board is remanding this case for the development of additional evidence. The Veteran essentially contends that he has bilateral hearing loss as a result of exposure to weapons noise during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011). Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic disabilities, including nervous system diseases such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385 (2011).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence, and to that end VA shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002).

The Veteran served in the Army infantry, and served in Vietnam for one year in 1969 and 1970. He received the Combat Infantry Badge. He reports that in those duties he shot an M16 machine gun. The Board finds that the Veteran engaged in combat with the enemy.

The Veteran's claim file contains records of audiometric testing of the Veteran in September 1968, (noting deficient hearing which was not disabling) prior to induction into service, in February 1969, at the time of induction, and in September 1970, at the time of separation. I n September 1968, the auditory thresholds at the frequencies 500, 1000, 2000, and 4000 Hertz ranged from 0 to 20 decibels. In February 1969, the auditory thresholds at those frequencies ranged from 0 to 25 decibels. In September 1970, the auditory thresholds at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were all 0.

In October 2007, the Veteran underwent a VA post-traumatic stress disorder (PTSD) examination. (The RO went on to establish service connection and assign a 70 percent disability rating for the Veteran's PTSD). In the examination, the Veteran reported that in the infantry in Vietnam he carried an M16 machine gun and was in combat in jungles and villages. He stated that since his time in Vietnam he does not want to shoot a weapon and he avoids weapons. He indicated that he did enjoy fishing, and that it was a way to isolate himself.

The Veteran has reported holding a variety of post-service employment, of types not generally associated with significant noise exposure. The Veteran filed his service-connection claim in 2007, and he has not reported having had his hearing tested between the end of service and 2005. The claims file contains records of VA medical treatment dated from December 2005 through May 2008. Treatment records from August 2006 indicate that audiometric testing done in August 2005 revealed significant bilateral sensorineural hearing loss.

On VA audiology examination in August 2008, the examiner noted that the Veteran was in combat in Vietnam and fired a machine gun right-handed. The examiner also recorded that the Veteran was a right-handed hunter without ear protection. The Veteran reported that after service he noticed difficulty hearing. The Veteran also recounted that impression at a February 2009 hearing at the RO, before a hearing officer. On audiometric testing, the auditory thresholds at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz ranged from 20 to 70 decibels. Speech recognition scores were 96 percent in the right ear and 84 percent in the left ear. The examiner diagnosed bilateral sensorineural hearing loss. In response to a request for an opinion regarding the etiology of current hearing loss, the examiner opined that the Veteran's hearing loss was not caused by noise trauma during service. The examiner explained that the Veteran's hearing was normal when tested during service, that his hearing loss was not diagnosed until after 2000, and that the Veteran hunted without ear protection.

A VA examiner provided an opinion regarding the likely etiology of the Veteran's current hearing loss, but evidence in the claims file raises questions. The Veteran's combat history is consistent with weapons noise exposure. The test results on his separation examination, indicating auditory thresholds lower than at entrance, and all at 0, are puzzling. The Veteran's statement in the 2007 mental health examination, that since leaving service he avoids weapons, is in conflict with the 2008 audiology examiner's reliance on the Veteran's post-service hunting experience as a reason why his hearing loss is not attributable to weapons noise in service.

On remand, the Veteran should have a new audiology examination with file review and consideration of the relevant questions. The history should include an account from the Veteran of the extent of his hunting since service. The examiner should consider the Veteran's noise exposure during service and after service, and the Veteran's report that he perceived difficulty hearing beginning soon after his service in Vietnam. The examiner should provide an opinion as to whether it is at least as likely as not that noise exposure during service produced disabling hearing impairment.

The records of 2005 VA audiometric testing are not in the file. On remand, those records should be obtained, as they may contain additional information about the history and extent of the Veteran's hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records of all treatment of the Veteran at the VA Medical Center in Augusta, Georgia, from January 2005 through the present, and associate those records with the Veteran's claims file.

2. Schedule the Veteran for a VA audiology examination to address the likely etiology of current bilateral sensorineural hearing loss. Provide the examiner with the Veteran's claims file for review. The history noted in the examination report should include an account from the Veteran of how frequently he has hunted over the years since leaving service and through the present. The examiner should consider the Veteran's reported noise exposure and the Veteran's perception of his hearing during service and after service, and should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that noise exposure during service produced hearing loss. The examiner should provide detailed rationale for the opinions expressed.

3. After completion of the above, review the expanded record and determine if the Veteran's claim can be granted. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



